(Por la corte, a propuesta del Juez Asociado Sr. Wolf.)
No estando plenamente convencidos de que el hecho de no poderse inscribir una escritura de hipoteca, o parte de ella, sea fundamento para considerar vencido el gravamen de conformidad con el artículo 1096 del Código Civil, por lo que surge la duda de si la demanda aduce causa de acción; no estando convencidos de qtíe una demanda complementaria cabe, bajo, esas condiciones, para suplir una supuesta falta de la demanda original; y no estando convencidos de que el. secretario de la corte de distrito tuviera derecho de anotar la rebeldía por la totalidad de la suma garantizada por la hipoteca, vencido" un plazo y no pagado, no ha lugar a lá desestimación solicitada.'